Citation Nr: 0700807	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected major depressive disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which continued a 30 percent evaluation for 
service-connected major depressive disorder.  This matter 
also arises from a February 2006 rating decision that denied 
entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

After certification of the veteran's appeal and transfer of 
the record by the RO to the Board in April 2006, additional 
evidence was received at the Board in May and June 2006.  The 
evidence includes copies of evidence previously submitted to 
the RO prior to certification of his appeal.  The evidence 
also includes lay statements from the veteran's mother 
addressing the veteran's symptoms and reporting that the 
veteran had been admitted to a psychiatric hospital four 
times during March and April 2006.  Also submitted were 
notices of involuntary hospitalizations in November 2005 and 
February 2006 and a medical evaluation dated in February 
2006.  The veteran did not submit a waiver of initial review 
of that evidence by the RO.  Therefore, the claim must be 
returned to the RO for initial consideration of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

There is evidence that the veteran has been hospitalized 
subsequent to his most recent hospitalization.  This evidence 
tends to indicate that the veteran's condition has worsened.  
Therefore, he should be afforded a VA psychiatric examination 
to determine the current nature and severity of his service-
connected major depressive disorder and the effect on his 
employability.  VA's duty to assist a claimant includes 
obtaining medical records, and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, secure the records of the 
veteran's recent hospitalizations in 
November 2005, February 2006, March 2006, 
and April 2006.

2.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
severity of the veteran's service-
connected major depressive disorder.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and this 
review should be noted in the examination 
report.  A multi-axial diagnosis in 
accordance with DSM-IV should be provided.  
The examiner should address the frequency, 
severity, and duration of psychiatric 
symptoms, the length of remissions, and 
the veteran's capacity for adjustment 
during periods of remission.  The examiner 
should opine whether it is as likely as 
not (50 percent or greater probability) 
that the veteran is unable to secure or 
follow a substantially gainful occupation 
by reason of his service-connected mental 
disorder, bilateral hearing lost, and 
right radical orchiectomy.

3.  Then, readjudicate the veteran's 
claims to include consideration of 
additional evidence submitted or secured 
after certification of the case to the 
Board.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate time for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

